Court of Claims jurisdiction; tort claim; revocable license or permit. — On October 21,1976 the court entered the following order.
*359Before SkeltoN, Judge, Presiding, Nichols and Kashiwa, Judges.
“Defendant bas moved to dismiss this action for lack of subject matter jurisdiction. Plaintiff complains of the cancellation of a permit to occupy land on the Fort Peck Indian Reservation. It was, according to its terms, terminable and revocable at the discretion of the approving officer. If an action for termination of a license terminable at will lies at all, it sounds in tort and is not within our subject matter jurisdiction. Isthmian Airways, Inc. v. United States, 94 Ct. Cl. 598 (1941).
“Accordingly, on the petition, the motion, and the briefs, but without oral argument, it is concluded that the court does not have jurisdiction of the subject matter of the case, and the petition is therefore dismissed.”